Supplemental Opinion Filed October 10, 2019




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-17-01281-CV

   KENNETH W. MORRISON, RICK ADAMS, AND STONECOAT OF TEXAS, LLC,
                             Appellants
                                V.
                  JOHN D. PROFANCHIK, SR., Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-02057-2015

               SUPPLEMENTAL MEMORANDUM OPINION
                  Before Justices Whitehill, Partida-Kipness, and Pedersen, III
                               Opinion by Justice Partida-Kipness
       This Court issued a memorandum opinion in this appeal on August 13, 2019. Appellants

timely filed an opposed motion for extension of time to file a motion for rehearing, which was

granted in part and ordered appellants to file their motion for rehearing by September 11, 2019.

Appellants did not file a motion for rehearing. On October 7, 2019, however, the parties filed a

Joint Motion for Voluntary Dismissal. Leaving our original opinion in place, this Court dispenses

of the joint motion and this appeal by this supplemental memorandum opinion.

       In the joint motion, the parties inform the Court that they have settled all matters in dispute

and wish to end all pending litigation and appeals between them. Appellants and Appellee move

the Court to dismiss this appeal so that they may enter an agreed order of dismissal with prejudice

of the underlying proceeding with the district court. We grant the joint motion for voluntary
dismissal, vacate this Court’s August 13, 2019 judgment, dismiss this proceeding, and render a

new judgment as of the date of this supplemental memorandum opinion dismissing this

proceeding. This Court’s August 13, 2019 opinion remains in place with this supplemental opinion

appended to it.




                                                /Robbie Partida-Kipness/
                                                ROBBIE PARTIDA-KIPNESS
                                                JUSTICE




171281sf.p05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 KENNETH W. MORRISON, RICK                         On Appeal from the 416th Judicial District
 ADAMS, AND STONECOAT OF                           Court, Collin County, Texas
 TEXAS, LLC, Appellant                             Trial Court Cause No. 416-02057-2015.
                                                   Opinion delivered by Justice Partida-
 No. 05-17-01281-CV         V.                     Kipness. Justices Whitehill and Pedersen,
                                                   III participating.
 JOHN D. PROFANCHIK, SR., Appellee

        In accordance with this Court’s supplemental memorandum opinion of this date, the
appeal is DISMISSED.



Judgment entered this 10th day of October, 2019.